Title: From George Washington to Colonel Christopher Greene, 14 October 1777
From: Washington, George
To: Greene, Christopher



Sir,
Head Quarters [Towamencin Township, Pa.] October 14th 1777

Commodore Hazlewood informs me that the desertions from the fleet have left him exceedingly deficient in men, which must greatly enfeeble his operations. As I imagine there is likely to be a number of men accustomed to the water in your garrison, I must desire you will immediately draft all such and deliver them for the Commodore, for the use of the fleet. It is essential he should have a sufficiency of hands and the men cannot possibly be more usefully employed than with him.
It is my wish that you should, and I dare say you will be ready to, assist Colonel Smith in any enterprise he may form for the security of his post, and to prevent the success of the enemys attempts for its reduction. I have directed him to apply to you for whatever assistance he may want, and you can afford. I am Sir Your most Obedt servt

G.W.

